Case: 16-41581      Document: 00514200328         Page: 1    Date Filed: 10/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                           United States Court of Appeals

                                    No. 16-41581
                                                                                    Fifth Circuit


                                  Summary Calendar
                                                                                  FILED
                                                                           October 18, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

FRANCISCO MADRIGAL,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 2:11-CR-928-1




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

       Francisco Madrigal pleaded guilty of conspiring to possess with intent to



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41581    Document: 00514200328     Page: 2   Date Filed: 10/18/2017


                                 No. 16-41581

distribute more than 1,000 kilograms of marihuana. His advisory guideline
range was 120 months of imprisonment, which was the statutory minimum.
The district court departed downward and imposed a term of 90 months.
Madrigal challenges the denial of his motion for a reduction under 18 U.S.C.
§ 3582(c)(2) based on Amendment 782 to the Sentencing Guidelines.

      Here, however, the district court lacked authority to reduce Madrigal’s
sentence because Madrigal’s advisory guideline range was governed by the
statutory minimum. See United States v. Carter, 595 F.3d 575, 578-81 (5th
Cir. 2010); 21 U.S.C. § 841(b)(1)(B)(vii); U.S.S.G. § 1B1.10(a), p.s. & comment.
(n.1(A)). Because Madrigal was not eligible for a reduction, the court was not
authorized to grant him one.

      The judgment of sentence is AFFIRMED.




                                       2